Exhibit 2.12 ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT (this “Agreement”), effective as of June 1, 2015 (the “Effective Date”), by and among Patriot Underwriters, Inc., a Delaware corporation (the “Buyer”), Infinity Insurance Solutions, LLC, a Kansas limited liability company (the “Seller”) and Stephen D. Sales and Diane K. Sales, each an individual and the sole shareholders of the Seller (the “Equity Holders”). Each of the foregoing parties may be referred to herein as a “Party” and collectively as the “Parties.” Capitalized terms used and not otherwise defined herein shall have the meanings set forth in Article 7 below.
